Citation Nr: 0843133	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  08-29 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to specially adapted housing.

2.  Entitlement to a special home adaptation grant.

3.  Entitlement to financial assistance in the purchase of an 
automobile or other conveyance and adaptive equipment or 
adaptive equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to August 
1967 and from September 1967 to April 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from August 2007 and May 2008 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee, which denied the 
benefits sought on appeal.  

In November 2008, the veteran presented testimony at a 
personal hearing conducted at the Nashville RO before the 
undersigned.  A transcript of this personal hearing is in the 
veteran's claims folder.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The veteran is entitled to compensation for permanent and 
total service-connected disability due to the loss, or loss 
of use, of both lower extremities and loss of use of one 
upper extremity which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair.





CONCLUSIONS OF LAW

1.  The criteria for assistance in acquiring specially 
adapted housing have been met.  38 U.S.C.A. § 2101 (West 2002 
& Supp. 2008); 38 C.F.R. § 3.809 (2008).

2.  The criteria for assistance in acquiring a special home 
adaptation grant have not been met.  38 U.S.C.A. § 2101 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.809a (2008).

3.  The criteria for financial assistance in the purchase of 
an automobile or other conveyance and adaptive equipment have 
been met.  38 U.S.C.A. §§ 3901, 3902 (West 2002); 38 C.F.R. § 
3.808 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the veteran and his/her 
representative, if applicable, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
veteran is expected to provide.  This notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty was satisfied by letters 
sent to the veteran in May 2007 and January 2008.  The 
letters addressed all of the notice elements and were sent 
prior to the respective initial unfavorable decisions by the 
AOJ.  With respect to the notice outlined in Dingess, as the 
claims on appeal are being granted, the RO will address any 
effective dates to be assigned.  Regarding the claim for a 
special home adaptive grant which is being denied, any 
applicable effective date provisions are rendered moot.  
Therefore, the Board finds that VA has fulfilled its duty to 
notify under the VCAA.

VA has also satisfied its duty to assist the veteran at every 
stage of this case.  All available service treatment records 
as well as all identified VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claims.  The veteran underwent VA 
examinations in connection with his claims in February and 
May 2008, which address the issues on appeal and are adequate 
upon with to make a determination.  VA has also assisted the 
veteran and his representative throughout the course of this 
appeal by providing them with a SOC and SSOCs, which informed 
them of the laws and regulations relevant to his claims.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the veteran in this case.



LAW AND ANALYSIS

I. Entitlement to specially adapted housing

A certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 U.S.C.A. § 2101(a) may be 
extended to a veteran, if he or she is entitled to 
compensation for permanent and total service-connected 
disability due to: (1) The loss, or loss of use, of both 
lower extremities, such as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair; (2) 
Blindness in both eyes, having only light perception, plus 
the anatomical loss or loss of use of one lower extremity; 
(3) The loss or loss of use of one lower extremity together 
with residuals of organic disease or injury which so affect 
the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair; or, (4) The loss or loss of use of one lower 
extremity together with the loss or loss of use of one upper 
extremity which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair.  38 U.S.C.A. § 
2101; 38 C.F.R. § 3.809.

Loss of use of hand or foot will be held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below elbow or knee with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function, whether the acts of 
grasping, manipulation, etc., in the case of the hand, or of 
balance, propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  Extremely unfavorable complete ankylosis of the 
knee, complete ankylosis of two major joints of an extremity, 
or shortening of the lower extremity of 3 1/2 inches or more 
will constitute loss of use of the foot involved.  Complete 
paralysis of the external popliteal nerve (common peroneal) 
and consequent foot drop, accompanied by characteristic 
organic changes including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve will be taken as loss of use of the 
foot.  38 C.F.R. §§ 3.350(a)(2), 4.63.

The term "preclude locomotion" means the necessity for 
regular and constant use of a wheelchair, braces, crutches, 
or canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible.  38 C.F.R. § 
3.809(d).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
veteran is entitled to specially adapted housing.  Service 
connection is currently in effect for Non Hodgkin's lymphoma 
only at 100 percent effective July 20, 2006.  Special monthly 
compensation under 38 U.S.C.A. § 1114(s) and 38 C.F.R. 
§ 3.350(i) on account of Non Hodgkin's lymphoma rated at 100 
percent disabling and being housebound is also effective from 
October 29, 2007.  

The veteran most recently testified that he lost the use of 
his legs and arms from the progression of his service-
connected Non Hodgkin's lymphoma.  In this regard, letters 
dated in August and October 2007 from Dr. K.V. relayed that 
the veteran's balance was severely impaired and he was unable 
to ambulate without a cane and for only a few feet at a time.  
Subsequent letters from these physicians strongly infer that 
the veteran's ability to maneuver himself about his house was 
dependent on him being able to utilize his wheelchair.  
Futher, during the February 2008 VA examination, the veteran 
reported that he had difficulty with balance and used a 
walker to ambulate in his home and used furniture to help him 
balance.  In answer to the question what body party or system 
impairments affect the veteran's ability to protect himself 
from his daily environment, the examiner found that the 
veteran had loss of right hand and right wrist strength and 
could not move his lower extremities very much as a result of 
eight rounds of chemotherapy from his service-connected 
disability.  Specifically, the examiner noted that the 
veteran had severe impairment of the right upper extremity 
strength and coordination, mild or moderate impairment of 
left upper extremity strength and coordination, and that his 
bilateral lower extremity functional limitations resulted in 
very poor balance.  Importantly, muscle wasting and 
propioceptive damage from chemotherapy made propulsion 
difficult and the veteran's balance was poor to the extent he 
could only stand unassisted for three to four minutes before 
his balance became fatigued.  Further, the examiner concluded 
that the veteran had difficulty dressing and undressing, 
bathing, grooming, and toilet himself.  The examiner also 
found that the veteran needed the aid of a walker for 
ambulation and that his functional impairments were 
permanent.  

The Board notes that the evidence indicates that the veteran 
had strokes prior to his diagnosis Non Hodgkin's lymphoma , 
which resulted in left side hemiplegia as well as a back 
disability.  However, in letters dated in August and November 
2008, Drs. K.M. and M.M. stated that they had treated the 
veteran prior to his diagnosis of Non Hodgkin's lymphoma and 
noted that he required only occasional assistance of a cane 
and was ambulatory prior to the treatment of his Non 
Hodgkin's lymphoma.  Both doctors opined that his weakness 
and worsening of gait impairment were a result of his Non 
Hodgkin's lymphoma and not his strokes.  The Board notes that 
these conclusions are supported by the evidence of record.  
In this regard, a November 2004 VA treatment entry reflected 
that the veteran had strokes in June 1993 and February 2003 
that resulted in left hemiparesis, spondylosis with chronic 
low back pain and left hip pain, chronic obstructive 
pulmonary disease (COPD), and hypertension.  However, at that 
time, the veteran could walk up to 150 feet using a cane and 
stand independently.  By contrast, the February 2008 VA 
examiner specifically found that the chemotherapy for the 
resulted in his loss of right hand and wrist strength and 
limited motion of his lower extremities.  Moreover, the 
examiner noted that the veteran now required the assistance 
of a walker.  As such, the evidence suggests that the 
veteran's current limitations are the result of his service-
connected Non Hodgkin's lymphoma.

As reflected above, loss of use of hand or foot exists when 
no effective function remains.  The Board concludes, after 
resolving all reasonable doubt in favor of the veteran, that 
based on the findings of the February 2008 VA examiner, that 
the veteran's bilateral lower extremity and right hand 
limitations are commensurate with the loss of use as his 
right hand and lower extremities essentially have no 
effective functional abilities.  Additionally, the Board 
concludes that the veteran's problems with balance precludes 
locomotion without the aid of an assistive device.  Further, 
the evidence demonstrates that service-connected Non 
Hodgkin's lymphoma has resulted in the loss or loss of use of 
the bilateral lower extremities, loss of use of one upper 
extremity, and impairment of the functions of balance or 
propulsion so as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair.  Consequently, 
entitlement to specially adaptive housing is granted.  38 
C.F.R. 
§ 3.809.

2. Entitlement to a special home adaptation grant

Where entitlement to specially adapted housing is not 
established, a veteran may nevertheless qualify for a special 
home adaptation grant.  Entitlement to special home 
adaptation requires that the veteran is not entitled to a 
certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 C.F.R. § 3.809 and that he 
or she has not previously received assistance in acquiring 
specially adapted housing under 38 U.S.C.A. § 2101(a).  A 
veteran may be entitled to only special home adaptation if 
the evidence shows service connected vision of 5/200 or less 
in both eyes; or the loss, or permanent loss of use, of both 
hands.  38 U.S.C.A. 
§ 2101(b); 38 C.F.R. § 3.809a(b) (2008).  The assistance 
referred to in this section will not be available to any 
veteran more than once.  38 U.S.C.A. § 2102.

As outlined above, the veteran has been granted entitlement 
to specially adaptive housing.  Consequently, the veteran is 
not entitled to a special home adaption grant in addition to 
the aforementioned benefit.  38 C.F.R. § 3.809a(a).  

3.  Entitlement to financial assistance in the purchase of an 
automobile or other conveyance and adaptive equipment or 
adaptive equipment only

A certification of eligibility for financial assistance in 
the purchase of one automobile or other conveyance and of 
basic entitlement to necessary adaptive equipment will be 
made where a veteran, who had active military, naval or air 
service, exhibits one of the following as the result of a 
disease or injury incurred in or aggravated during active 
service: (i) loss or permanent loss of use of one or both 
feet; (ii) loss or permanent loss of use of one or both 
hands; or (iii) permanent impairment of vision of both eyes.  
38 C.F.R. § 3.308(a), (b) (2008).  For adaptive equipment 
eligibility only, service-connected ankylosis of one or both 
knees or one or both hips is sufficient to show entitlement.  
38 U.S.C.A. § 3901 (West 2002); 38 C.F.R. § 3.808(b) (2008).

As reflected above, the Board has found that the veteran 
effectively has loss or permanent loss of use of his right 
hand as the result of his service-connected Non Hodgkin's 
lymphoma.  Consequently, entitlement financial assistance in 
the purchase of an automobile or other conveyance and 
adaptive equipment is granted.  38 C.F.R. § 3.308(a), (b) 
(2008).  


ORDER

Entitlement to specially adapted housing is granted.

Entitlement to a special home adaptation grant is denied.

Entitlement to financial assistance in the purchase of an 
automobile or other conveyance and adaptive equipment is 
granted.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


